Citation Nr: 0814223	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-27 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for skin rash, to 
include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In connection with this appeal, by a July 2006 communication, 
the veteran requested a Travel Board hearing.  However, by 
communication received in September 2006, the veteran 
withdrew his request for such hearing.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d).


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and the record does 
not otherwise establish that he was exposed to Agent Orange 
while serving in South Korea as he did not serve between 
April 1968 to July 1969, the dates confirmed by the 
Department of Defense (DOD) when there could have been 
exposure to Agent Orange.

2.  Diabetes mellitus was not affirmatively shown to have had 
onset during service; diabetes mellitus was not manifested to 
a compensable degree within one year from the date of 
separation from service; diabetes mellitus, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin.

3.  The veteran does not currently have a disability 
manifested by skin rash.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was neither incurred in service, nor 
may it be presumed to have been incurred during service.  The 
presumption of exposure to Agent Orange does not apply in 
this case.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A skin disorder was neither incurred in service, nor may 
it be presumed to have been incurred during service.  The 
presumption of exposure to Agent Orange does not apply in 
this case.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the veteran's claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, letters 
dated in November 2004 and December 2004 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters also 
informed the veteran that additional information and evidence 
was needed to support his claims and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, the RO provided him Dingess 
notice in the May 2006 statement of the case (SOC) and he did 
not provide any additional evidence in response to the SOC to 
warrant readjudicating his claim and providing another SSOC.  
See, e.g., Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) 
(where after VA provides a content-compliant VCAA notice (on 
all requisite notice elements) - albeit in an untimely manner 
- and a claimant subsequently informs VA there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's VA treatment records are in the file and 
private medical records identified by the veteran have been 
obtained to the extent possible.  The veteran has at no time 
referenced available outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
In this case, neither examination nor opinion is needed on 
the claim because there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  Certain 
diseases, to include diabetes mellitus, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  Service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).

Also during the Vietnam era, Agent Orange was used for a 
limited period of time in Korea.  Specifically, according to 
information shared by the United States Department of Defense 
(DOD) with VA, Agent Orange was used along the demilitarized 
zone (DMZ) in Korea between April 1968 and July 1969.  DOD 
data also indicates that fields of fire between the front 
line defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  Information received 
by VA from DOD does not indicate that herbicide was sprayed 
in the DMZ itself.  While the presumption of exposure to 
Agent Orange only applies to veterans who served in Vietnam, 
a veteran's service in Korea and other areas outside of 
Vietnam in which DOD has confirmed the use of herbicide 
agents may be considered for purposes of establishing a claim 
for direct service connection.  The Board notes that the 
veteran did not serve in the Republic of Vietnam, but in 
Korea.

Diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Furthermore, the United States Court of Appeals for the 
Federal Circuit has held that, even when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions set forth in Combee are applicable 
in cases involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's medical records include an 
October 2005 Agent Orange registry examination report which 
notes that he was diagnosed with type II diabetes mellitus 
about three years previously.  A current diagnosis of 
diabetes mellitus, type II, is therefore established.  
Nevertheless, service connection for diabetes mellitus is 
denied for the reasons below.

To afford the veteran every possible consideration, the Board 
first considers the veteran's claim of service connection for 
diabetes mellitus, type II, on a direct basis.  The veteran's 
service medical records do not reflect any complaints, 
findings, treatment, or diagnoses of diabetes mellitus.  

As noted above, the first record of the veteran's diagnosis 
of diabetes mellitus comes from an October 2005 VA Agent 
Orange examination report which notes that he had been 
diagnosed with type II diabetes mellitus about three years 
previously.  Thus, the initial clinical diagnosis of diabetes 
was not until 2002, approximately 30 years after discharge 
from active duty service.  No medical evidence associates the 
veteran's diabetes mellitus to exposure to herbicides or to 
service in general.

The lapse of so many years between the veteran's separation 
from military service and the first complaints or treatment 
for the claimed disorder is a factor for consideration in 
deciding his service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Upon consideration of the foregoing, the Board finds that 
there is no competent medical evidence establishing that 
diabetes mellitus was manifest during service, within one 
year of separation, or is otherwise related to service.  
Accordingly, direct service connection for diabetes mellitus, 
type II; and service connection for diabetes as a chronic 
disorder under 38 C.F.R. §§ 3.307, 3.309 is not warranted.

The Board also considers the veteran's claim of service 
connection for diabetes mellitus, type II, on a presumptive 
basis as secondary to Agent Orange exposure.  The DOD has 
confirmed that Agent Orange was used in Korea along the DMZ 
from April 1968 to July 1969.  The veteran had active duty 
service from February 1971 to September 1972, beyond the 
confirmed period for Agent Orange use; therefore, the 
veteran's exposure to Agent Orange has not been officially 
established by the DOD.  Thus, there is no evidence to 
suggest that the veteran was ever exposed to herbicides in 
Korea.  

The veteran did not receive any decorations, medals, badges, 
commendations, citations, campaign ribbons, or any other 
recognition indicative of Vietnam service.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  Moreover, the veteran 
has not alleged service in Vietnam.  Thus, there is no 
presumption that the veteran was exposed to herbicides as a 
result of his Vietnam service.  

As there is no evidence that the veteran was exposed to 
herbicides during service, there can be no presumption that 
the veteran's diabetes mellitus is the result of herbicide 
exposure.  Accordingly, presumptive service connection for 
diabetes mellitus, type II, to include as secondary to 
herbicide exposure, is also not warranted.

With respect to the issue of entitlement to service 
connection for skin rash, to include as secondary to 
herbicide exposure; it is noted that the available service 
and post-service medical evidence is silent with respect to 
complaints of or treatment for a skin disorder.  Thus service 
connection for skin rash, to include as secondary to 
herbicide exposure, is unwarranted because there is no 
current disability (i.e., no current diagnosis of this 
condition).  Service connection presupposes there is a 
current diagnosis of the condition claimed; in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See, 
also, Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).

The Board acknowledges the veteran's contentions concerning 
the etiology of his type II diabetes mellitus and the 
manifestation of a skin rash; however, without any supporting 
probative medical experience, the Board must find that his 
allegations are not credible and, thus, have very limited 
probative value and are clearly outweighed by the medical 
evidence against his claim.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  See, also, 
38 C.F.R. § 3.159(a)(1).


For these reasons and bases, the preponderance of the 
evidence weighs against the veteran's claims for service 
connection.  Thus, the benefit-of-the-doubt doctrine is not 
for application and his claims must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for diabetes mellitus, type II, to include 
as secondary to herbicide exposure, is denied.

Service connection for skin rash, to include as secondary to 
herbicide exposure, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


